UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7419



AARON HOLSEY,

                                              Plaintiff - Appellant,

          versus

RICHARD KASTENDIECK, Individually and as
Assistant Attorney General for the State of
Maryland; SANDRA BOOSE, Individually and as
Case Management Supervisor at the central
laundry facility; MARK WILSON, Individually
and as a Case Management Specialist II
assigned at the central laundry facility,
                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frank A. Kaufman, Senior District Judge.
(CA-95-2360-K)

Submitted:   December 14, 1995            Decided:   January 17, 1996


Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aaron Holsey, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Holsey v. Kastendieck, No. CA-95-2360-K (D. Md. Aug. 21,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2